Citation Nr: 0001109	
Decision Date: 01/13/00    Archive Date: 01/27/00

DOCKET NO.  98-10 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether new and material evidence has been submitted or 
secured to reopen the veteran's claim of entitlement to 
service connection for post-traumatic stress disorder (PTSD).  

2.  Entitlement to a compensable disability rating for 
bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Associate Counsel


INTRODUCTION

The veteran had active duty from April 1942 to February 1948 
and from February 1951 to June 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued in September 
19971 and June 1998 by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Cleveland, Ohio.


FINDINGS OF FACT

1.  The RO originally denied entitlement to service 
connection for PTSD in a December 1996 rating decision.  
Although the veteran submitted a notice of disagreement with 
that decision, he did not timely perfect his appeal.  

2.  The evidence submitted or secured since the December 1996 
rating decision is so significant that it must be considered 
in order to fairly decide the merits of the claim. 

3.  The veteran has established that his claim of entitlement 
to service connection for PTSD is plausible.  

4.  The veteran has Level I hearing loss in each ear.   



CONCLUSIONS OF LAW

1.  The December 1996 rating decision is final.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 
20.1103 (1999). 

2.  New and material evidence has been submitted or secured 
to reopen the veteran's claim of entitlement to service 
connection for PTSD.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (1999).   

3.  The veteran's claim of entitlement to service connection 
for PTSD is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.102 (1999).  

4.  The criteria for a compensable disability rating for 
bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.102, 4.1-4.7, 4.85, 
Diagnostic Code 6100, Tables VI and VII (1999); 38 C.F.R. § 
4.87, Diagnostic Code 6100, Tables VI and VII (1998).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence to Reopen PTSD Claim

The RO denied the veteran's claim for service connection for 
PTSD in a December 1996 rating decision.  Although the 
veteran submitted a notice of disagreement with that 
decision, he did not timely perfect his appeal.  Therefore, 
the RO's decision of December 1996 is final.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 
20.1103 (1999).   

However, if new and material evidence is presented or secured 
with respect to a claim that has been disallowed, VA must 
reopen the claim and review its former disposition.  
38 U.S.C.A. § 5108.  Thus, the Board must perform a three-
step analysis when a veteran seeks to reopen a claim based on 
new evidence.  Winters v. West, 12 Vet. App. 203, 206 (1999).  
See Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998) 
(overruling the test set forth in Colvin v. Derwinski, 1 Vet. 
App. 171 (1991), which stated that "new" evidence was 
"material" if it raised a reasonable possibility that, when 
viewed in the context of all the evidence, the outcome of the 
claim would change); Elkins v. West, 12 Vet. App. 209, 218 
(1999) (stating that, after Hodge, new and material evidence 
may be presented to reopen a claim, even though the claim is 
ultimately not well grounded).    

First, the Board must first determine whether the evidence is 
new and material.  Winters, 12 Vet. App. at 206.  According 
to VA regulation, "new and material evidence" means 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  This definition "emphasizes the 
importance of the complete record for evaluation of the 
veteran's claim."  Hodge, 155 F.3d at 1363.  In determining 
whether evidence is "new and material," the credibility of 
the new evidence must be presumed.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992); but see Duran v. Brown, 7 Vet. 
App. 216, 220 (1994) ("Justus does not require the Secretary 
to consider the patently incredible to be credible").  

Second, if the Board determines that new and material 
evidence has been produced, immediately upon reopening the 
case, the Board must determine whether, based on all the 
evidence of record, the reopened claim is well grounded 
pursuant to 38 U.S.C.A. § 5107(a).  Winters, 12 Vet. App. at 
206.  

Finally, if the claim is well grounded, the Board may proceed 
to evaluate the merits of the claim after ensuring that VA's 
duty to assist has been fulfilled. Id.   

The evidence of record at that time of the December 1996 
rating decision consists of service medical records, service 
records, VA outpatient medical records, a December 1991 
statement from the veteran's brother, a January 1992 
statement from the veteran's wife, a January 1992 statement 
from R.G.D., and a May 1996 statement from E.P.M.  The RO 
denied the veteran's claim because there was no diagnosis of 
PTSD related to service.  

Evidence submitted or secured since the December 1996 rating 
decision consists of the following: additional service 
records, the report of the February 1997 VA psychiatric 
examination, a March 1997 statement from the veteran's 
daughter, an April 1997 statement from the veteran, VA 
medical records, a transcript of the veteran's January 1999 
hearing testimony, a February 1999 statement from Gene A. 
Simon, M.D., and a March 1999 statement from the veteran, as 
well as statements from R.G.D., E.P.M., and the veteran's 
wife and brother.  

The last four lay statements are duplicates of evidence 
received before the December 1996 rating decision and 
therefore cannot be new and material.  The remainder of the 
evidence has not been previously submitted to the RO.  Upon a 
review of this evidence, the Board finds that it is new and 
material within the meaning of 38 C.F.R. § 3.156(a).  
Specifically, VA outpatient records dated in May 1998 show a 
diagnosis of possible PTSD.  In addition, in his statement, 
Dr. Simon appears to indicate his belief that the veteran 
suffers from PTSD as a result of his wartime experiences.  
Accordingly, the Board finds that new and material evidence 
has been submitted to reopen the veteran's claim of 
entitlement to service connection for PTSD.  38 U.S.C.A. § 
5108; Winters, 12 Vet. App. at 206.


Service Connection for PTSD

Because there is new and material evidence to reopen the 
veteran's claim for PTSD, the Board must now evaluate the 
claim based on all the evidence of record.  Winters, 12 Vet. 
App. at 206.  Initially, the Board notes that the veteran has 
had ample opportunity to submit evidence and argument as to 
this claim, and has in fact testified at a personal hearing.  
The Board therefore concludes that its current consideration 
of the claim will not result in prejudice to the veteran.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).   

The first task for the Board at this time is to determine 
whether the veteran's claim for service connection for PTSD 
is well grounded.  Winters, 12 Vet. App. at 206.  A claim 
that is well grounded is plausible, meritorious on its own, 
or capable of substantiation.  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990); Moreau v. Brown, 9 Vet. App. 389, 393 
(1996).  In order for a claim to be well grounded, there must 
be competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Epps v. Gober, 126 F.3d 1464, 
1468 (1997); Caluza, 7 Vet. App. 498, 504 (1995).  Where the 
determinative issue involves a medical diagnosis, there must 
be competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status do not constitute 
competent medical evidence.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

In his February 1999 statement, Dr. Simon offers the opinion 
that the veteran suffers from PTSD as a consequence of his 
wartime experiences.  The Board finds that this statement is 
sufficient to establish plausibility of the veteran's PTSD 
claim such that the claim is well grounded.  Epps, 126 F.3d 
at 1468; 38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  However, 
for reasons set forth below, the Board finds that a remand 
for additional development is required to ensure the proper 
adjudication of the veteran's claim.   


Increased Rating for Bilateral Hearing Loss

When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability, the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  Accordingly, 
the Board finds that the veteran's claim for an increased 
rating is well grounded.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. § 3.102 (1998).  The Board is also satisfied that 
all relevant facts have been properly and sufficiently 
developed to address the issue at hand.

Factual Background

A June 1997 statement from Thomas M. Schrimpf, M.D., 
indicated that the veteran had high frequency sensorineural 
hearing loss beginning at 2000 Hertz.  

The August 1997 VA audiological examination revealed pure 
tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-----
20
45
50
50
LEFT
-----
20
45
45
45

The average pure tone decibel loss was 41 in the right ear 
and 39 in the left ear.  Speech audiometry revealed speech 
recognition ability of 96 percent in the right ear and 100 
percent in the left ear.

In July 1998, the veteran underwent an outpatient 
audiological evaluation at a VA medical center.  Evaluation 
revealed pure tone thresholds, in decibels, as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
-----
25
45
50
55
LEFT
-----
20
50
50
45

Average pure tone decibel loss was Speech audiometry revealed 
speech recognition ability of 96 percent in the right ear and 
100 percent in the left ear.

The veteran testified at a personal hearing in January 1999.  
He had been wearing VA-issued hearing aids in both ears for 
about five months.  He was bothered by background noise now 
that he could hear it.  The veteran explained that, although 
he could hear most things well, he had difficulty hearing 
voices once any sort of background noise was added.  He 
thought his hearing was probably about the same as during his 
last VA examination.     

The veteran underwent another VA audiological examination in 
February 1999.  The evaluation revealed pure tone thresholds, 
in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-----
25
45
55
55
LEFT
-----
25
55
55
50

The average pure tone decibel loss was 45 in the right ear 
and 46 in the left ear.  Speech audiometry revealed speech 
recognition ability of 96 percent in each ear.

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  The Board observes that, in a claim of disagreement 
with the initial rating assigned following a grant of service 
connection, as is the situation in this case, separate 
ratings can be assigned for separate periods of time, based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (on a 
claim for an original or an increased rating, it is presumed 
that the veteran seeks the maximum benefit allowed by law and 
regulation, and it follows that such a claim remains in 
controversy when less than the maximum available benefit is 
awarded).  
  
Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

The veteran's left ear hearing loss is evaluated as 
noncompensable under Diagnostic Code (Code) 6100.  During the 
pendency of the veteran's appeal, VA promulgated new 
regulations amending the rating criteria for hearing 
impairment, effective June 10, 1999.  See 64 Fed. Reg. 25,202 
- 25,210 (codified at 38 C.F.R. pt. 4).  Generally, where the 
law or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
veteran will apply.  Karnas v. Derwinski, 1 Vet. App. 308, 
313 (1991).  However, when amended regulations expressly 
state an effective date and do not include any provision for 
retroactive applicability, application of the revised 
regulations prior to the stated effective date is precluded, 
notwithstanding Karnas.  Rhodan v. West, 12 Vet. App. 55, 57 
(1998).  

The Board notes that the effective date of the amendments is 
later than the date of last supplemental statement of the 
case, indicating that the RO did not consider the amended 
regulations.  In such an instance, the Board is obligated 
first to determine whether the amended regulation is more 
favorable to the veteran than the previously existing 
regulation.  After careful review of the regulations in 
question, the Board finds that the changes are not 
significant to this particular veteran's claim and that the 
amended regulation is not more favorable to the veteran than 
the previous version.  Moreover, the Board finds that the 
veteran will not be prejudiced by the Board's application of 
the amendments in the first instance.  The changes in the 
amendments do not affect the veteran's claim and he has had 
ample opportunity to submit evidence and argument on the 
issue.  Bernard, 4 Vet. App. at 392-94.  

Impaired hearing will be considered a disability only after 
threshold requirements are met.  See 38 C.F.R. § 3.385.  Once 
disability is established, levels of hearing loss are 
determined by considering the average pure tone decibel loss 
and speech discrimination percentage scores.  38 C.F.R. 
§ 4.87, Table VI (1998); 38 C.F.R. § 4.85(b), Table VI 
(1999).  Disability ratings are assigned by combining a level 
of hearing loss in each ear.  38 C.F.R. § 4.87, Table VII 
(1998); 38 C.F.R. § 4.85(e), Table VII (1999).  See 
Lendenmann v. Principi, 3 Vet. App. 345 (1992) (assignment of 
disability ratings for hearing impairment are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered).  

In this case applying the results of both VA examinations and 
the VA outpatient evaluation to Table VI yields a Roman 
numeral value of I for each ear.  Applying these values to 
Table VII, the Board finds that the veteran's hearing loss is 
evaluated as 0 percent disabling.  Accordingly, the Board 
finds that the preponderance of the evidence is against 
entitlement to a compensable disability rating for left ear 
hearing loss.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. 
§§ 3.102, 4.3, 4.7, 4.85, Code 6100 (1999); 38 C.F.R. § 4.87, 
Code 6100 (1998).   


ORDER

New and material evidence has been submitted or secured to 
reopen the veteran's claim of entitlement to service 
connection for PTSD.  The reopened claim is well grounded.  

Entitlement to a compensable disability rating for bilateral 
hearing loss is denied.  



REMAND

As discussed above, the veteran has submitted a well grounded 
claim for service connection for PTSD.   Service connection 
for PTSD requires medical evidence diagnosing the condition 
in accordance with VA regulations; a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f) (as amended by 64 Fed. Reg. 32,807-32808 (1999)) 
(effective March 7, 1997) (implementing the decision in Cohen 
v. Brown, 10 Vet. App. 128 (1997)).  See 38 U.S.C.A. § 
1154(b) and 38 C.F.R. § 3.304(d) (pertaining to combat 
veterans).  

When a veteran submits a well grounded claim, VA has a duty 
to assist the veteran in developing facts pertinent to his 
claim.  38 U.S.C.A. § 5107(a); Epps, 126 F.3d at 1469.  In 
PTSD claims, this duty includes assisting in the verification 
of the veteran's claimed in-service stressors.  In this 
regard, the Board emphasizes that the evidence required to 
establish the in-service occurrence of a stressor varies 
depending on the RO's determination as to the veteran's 
status as a combat veteran.  The Board notes that the veteran 
has supplied several written statements as well as hearing 
testimony describing traumatic events experienced in service.   

The duty to assist also includes the conduct of a thorough 
and comprehensive medical examination.  Robinette v. Brown, 8 
Vet. App. 69, 76 (1995).  After the RO has completed its 
development as to the claimed in-service stressors, the RO 
should afford the veteran a VA psychiatric examination.    

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should verify that it has all 
available service medical records from 
both periods of the veteran's active 
duty.  In addition, the RO should request 
copies of the veteran's service personnel 
records from both periods of active duty.      

2.  The RO should review all pertinent 
evidence, including the veteran's service 
records, written statements, and 
testimony for evidence as to claimed in-
service stressors.  If necessary, the RO 
should ask the veteran to clarify names, 
ranks, dates, locations, and other 
pertinent information required for 
verification of those stressors.  In that 
event, the RO should advise the veteran 
that this information is vitally 
necessary to obtain supportive evidence 
of the stressful events and that he must 
be as specific as possible because 
without such details an adequate search 
for verifying information cannot be 
conducted.

3.  The RO should then prepare a summary 
of all the claimed stressors.  This 
summary and a copy of the veteran's 
separation documents and all associated 
service documents should be sent to the 
U.S. Armed Services Center for Research 
of Unit Records (USASCRUR), 7798 Cissna 
Road, Suite 101, Springfield, Virginia 
22150-3197.  The USASCRUR should be 
provided with a copy of any information 
obtained above, and should be requested 
to provide any additional information 
that might corroborate the veteran's 
alleged stressors.  

4.  Following the receipt of a response 
from the USASCRUR, the RO must prepare a 
report detailing the nature of any 
stressor it determined is established by 
the record.  If no stressor has been 
verified, the RO should so state in its 
report.  This report is then to be added 
to the claims folder.

5.  After completing the above actions 
the veteran should be afforded a VA 
psychiatric examination to determine the 
diagnosis of any and all psychiatric 
disorders which may be present.  All 
indicated studies, tests and evaluations 
deemed necessary should be performed, to 
include psychological testing and PTSD 
sub scales.  Since it is important "that 
each disability be viewed in relation to 
its history[,]" 38 C.F.R. § 4.1 (1996), 
copies of all pertinent records in the 
veteran's claims file or, in the 
alternative, the claims file, must be 
made available to the examiner for 
review.  Specifically, the RO must 
provide the examiner the summary of any 
stressors described above, and the 
examiner must be instructed that only 
these events may be considered for the 
purpose of determining whether exposure 
to an in-service stressor has resulted in 
the current psychiatric symptoms.  The 
examiner is asked to determine whether 
the diagnostic criteria to support the 
diagnosis of PTSD have been satisfied.  
If a PTSD diagnosis is deemed 
appropriate, the examiner offer an 
opinion as to whether the PTSD 
symptomatology is related to one or more 
of the in-service stressors found to be 
established by the RO. The report of 
examination should include the complete 
rationale for all opinions expressed.  

6.  After completing any necessary 
development in addition to that specified 
above, the RO should adjudicate the issue 
of entitlement to service connection for 
PTSD in light of relevant law, 
regulations, and court decisions.  If the 
determination remains unfavorable to the 
veteran, the RO should furnish the 
veteran and his representative a 
supplemental statement of the case and 
provide an opportunity to respond.

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The Board does not 
intimate any opinion as to the ultimate outcome of the 
veteran's claim.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

 

